[Cite as State v. Goodwin, 2014-Ohio-5669.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                       :

                 Plaintiff-Appellee,                 :
                                                                      No. 14AP-395
v.                                                   :             (C.P.C. No. 13CR-4181)

Jerry A. Goodwin,                                    :            (REGULAR CALENAR)

                 Defendant-Appellant.                :




                                              D E C I S I O N

                                  Rendered on December 23, 2014


                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                 Saia & Piatt, Inc., Jon J. Saia and Jessica G. Fallon, for
                 appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Jerry A. Goodwin, appeals from a judgment of the
Franklin County Court of Common Pleas, convicting him of one count of aggravated
menacing. For the following reasons, we affirm that judgment.
I. Facts and Procedural History
        {¶ 2} On May 19, 2013, at approximately 2:47 p.m., Grandview Detective Ryan
Starns responded to a "well-being" call at 1064 Mulford Road. (Tr. 14.) Detective Starns
arrived at the duplex in his marked police vehicle to check on appellant. After parking his
car in front of appellant's residence, Detective Starns, dressed in his official police
uniform, approached appellant's door and knocked loudly. No one answered the door
No. 14AP-395                                                                                2

after Detective Starns initially knocked and, after waiting a couple moments, Detective
Starns knocked a second time and then stood off to the side of the front door. Appellant
opened the door "violently" and Detective Starns stepped away from the front door and
towards a front window.
       {¶ 3} As appellant stood in the doorway, he and Detective Starns looked directly
at each other. Detective Starns asked appellant how he was doing. Appellant answered he
was "[f]ine." (State's Ex. B, 14:46:36.) Detective Starns then asked appellant, "you
alright?" (State's Ex. B, 14:46:38.) Appellant responded, "[n]o." (Tr. 20.) Almost
immediately after responding "[n]o," appellant began to raise a gun from behind his right
leg. (Tr. 21.) In response to seeing appellant draw a gun, Detective Starns exclaimed,
"[h]oly shit!" (Tr. 30.) Detective Starns then began to draw his own firearm in response.
       {¶ 4} Detective Starns ordered appellant to put his gun down. (State's Ex. B,
14:46:46.) Appellant then stepped back into his residence as Detective Starns radioed for
backup. When Detective Starns looked into the residence he saw appellant lying on the
floor. Detective Starns testified the appellant still had the gun in his right hand and his
cell phone in his left hand. Appellant then raised his gun towards his temple. Detective
Starns instructed appellant to put the gun down and appellant threw the gun behind him.
Detective Starns then took appellant into custody.
       {¶ 5} Appellant was indicted on one count of aggravated menacing, a first-degree
misdemeanor, in violation of R.C. 2903.21. Appellant waived his right to a jury trial, and
the case was tried before the court on March 20, 2014. The court found appellant guilty
on April 15, 2014. Appellant timely appealed his conviction.
II. Assignment of Error
       {¶ 6} Appellant assigns the following assignment of error for our review:
              The guilty verdict in this case is not supported by sufficient
              evidence.

III. Discussion
       A. Sufficiency of the Evidence
       {¶ 7} In his sole assignment of error, appellant asserts that his conviction is not
supported by sufficient evidence. We disagree.
No. 14AP-395                                                                                 3

          {¶ 8} Whether there is legally sufficient evidence to sustain a verdict is a question
of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is a test of
adequacy.      Id.   The relevant inquiry for an appellate court is whether the evidence
presented, when viewed in a light most favorable to the prosecution, would allow any
rational trier of fact to find the essential elements of the crime beyond a reasonable doubt.
State v. Mahone, 10th Dist. No. 12AP-545, 2014-Ohio-1251, ¶ 38, citing State v. Jenks, 61
Ohio St.3d 259 (1991), paragraph two of the syllabus. In a bench trial, " 'the trial court
assumes the fact-finding function of the jury.' " State v. Cargill, 10th Dist. No. 13AP-594,
2014-Ohio-2073, ¶ 16, quoting Cleveland v. Welms, 169 Ohio App.3d 600, 2006-Ohio-
6441, ¶ 16 (8th Dist.). In a sufficiency of the evidence review, an appellate court does not
assess whether the state's evidence is to be believed, but whether, if believed, the evidence
supports a conviction. State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, ¶ 79-80.
          {¶ 9} Appellant was convicted of one count of aggravated menacing, in violation
of R.C. 2903.21, which reads, in part, that "[n]o person shall knowingly cause another to
believe that the offender will cause serious physical harm to the person or property of the
other person, the other person's unborn, or a member of the other person's immediate
family."
          {¶ 10} In asserting that his conviction was not supported by sufficient evidence,
appellant initially argues the trial court found there was no evidence establishing
appellant pointed his gun at Detective Starns. However, this argument misconstrues the
trial court's statement: "I don't think there's any testimony arguing whether the gun was
pointed or not. I think based upon the testimony, the gun was * * *." (Tr. 59.) The trial
court was explaining there was no evidence presented challenging the fact appellant
pointed the gun at Detective Starns. Indeed, during his testimony, Detective Starns
stated:
                 A. [Appellant] presented his right hand from behind his right
                 leg and began raising a silver revolver across his body with his
                 right hand toward my direction.

                 Q. So he had what you recognized as a silver revolver
                 handgun?

                 A. Yes.
No. 14AP-395                                                                             4

              Q. You say he was raising it and pointed it in your direction?

              A. Yes.
(Tr. 21.)
      {¶ 11} Even if the evidence had established appellant did not point his gun directly
at Detective Starns, R.C. 2903.21 only requires the state to establish appellant caused
Detective Starns to believe that the appellant would cause him "serious physical harm."
This court has previously found that merely displaying a weapon can support a conviction
for aggravated menacing where the victim believed the appellant was about to cause
serious physical harm. State v. Goodwin, 10th Dist. No. 05AP-267, 2006-Ohio-66, ¶ 25-
26. (Emphasis added.)
       {¶ 12} Detective Starns testified at trial that after seeing appellant pull the gun
from behind his leg, he believed appellant was going to shoot him and the detective
"fear[ed] for his life." (Tr. 33) Further supporting his belief, Detective Starns testified
that after he saw appellant draw his gun, the detective moved backwards and braced for
the impact of being hit with a bullet.      Based on the testimony, the court properly
concluded that appellant's actions put Detective Starns in fear that appellant was about to
cause him serious physical harm. Accordingly, we find sufficient evidence supported the
appellant's conviction of aggravated menacing.
       {¶ 13} Appellant also contends that the trial court erred by not considering the
self-defense Castle Doctrine when weighing the evidence at trial. However, appellant's
"challenge to the sufficiency of the evidence insofar as it invokes self-defense and the
Castle Doctrine is inappropriate." State v. Vasquez, 10th Dist. No. 13AP-366, 2014-Ohio-
224, ¶ 52. Under Ohio law, self-defense is an affirmative defense. State v. Calderon, 10th
Dist. No. 05AP-1151, 2007-Ohio-377, ¶ 30, quoting State v. Williford, 49 Ohio St.3d 247,
249 (1990), citing State v. Martin, 21 Ohio St.3d 91 (1986), affirmed, 480 U.S. 228
(1987), rehearing denied, 481 U.S. 1024. The "due process 'sufficient evidence' guarantee
does not implicate affirmative defenses, because proof supportive of an affirmative
defense cannot detract from proof beyond a reasonable doubt that the accused had
committed the requisite elements of the crime." State v. Hancock, 108 Ohio St.3d 57,
2006-Ohio-160, ¶ 37, quoting Caldwell v. Russell, 181 F.3d 731, 740 (6th Cir.1999).
No. 14AP-395                                                                                5

       B. Manifest Weight and Self-Defense
       {¶ 14} Because appellant did not include in his assignment of error that the guilty
verdict was against the manifest weight of the evidence, this court need not address that
issue. App.R. 12(A)(2). However, "this court prefers to resolve cases on their merits
rather than upon procedural default." Williams v. Hill, 10th Dist. No. 10AP-69, 2010-
Ohio-4189, ¶ 5, citing Whipps v. Ryan, 10th Dist. No. 07AP-231, 2008-Ohio-1216, ¶ 23.
Therefore, because the self-defense argument raised by appellant would be a proper
argument in a manifest weight review, we will address appellant's argument in that
context.
       {¶ 15} In addressing a manifest-weight-of-the-evidence challenge, this court must
review the entire record, weigh the evidence and all reasonable inferences, consider the
credibility of the witnesses, and determine whether, in resolving conflicts in the evidence,
the trier of fact clearly lost its way and created such a manifest miscarriage of justice that
the conviction must be reversed and a new trial ordered. Thompkins, supra, at 387. An
appellate court should reserve reversal of a conviction as being against the manifest
weight of the evidence for only the most " 'exceptional case in which the evidence weighs
heavily against the conviction.' " Thompkins at 387, quoting State v. Martin, 20 Ohio
App.3d 172, 175 (1st Dist.1983). Based on the testimony of Detective Starns and a review
of the audio recording from Detective Starns' police vehicle, we conclude appellant's
conviction was not against the manifest weight of the evidence.
       {¶ 16} Appellant raises two arguments in support of the affirmative defense of self-
defense. First appellant argues that appellant was not aware that Detective Starns was a
police officer. Appellant bases this argument on the fact that appellant was not wearing
his police hat, was not parked directly in front of the house, and was standing to the side
of the door when appellant opened the door. The evidence presented by way of the video
recording and testimony demonstrates otherwise. Detective Starns lawfully approached
appellant's residence while performing a "well-being" check on appellant.           Detective
Starns parked his police vehicle in front of appellant's residence in broad daylight and
knocked on appellant's front door twice before appellant answered. Detective Starns was
dressed in his official police uniform while engaging appellant in a brief conversation.
After opening the door, appellant looked directly at Detective Starns when the detective
No. 14AP-395                                                                              6

asked "How you doing?" and appellant responded "fine." Detective Starns then asked
"you alright?" to which appellant answered "no," and then appellant raised his weapon.
The trial court did not clearly lose its way when it concluded that appellant was not acting
in self-defense.
         {¶ 17} Second, appellant argues that appellant appropriately acted in self-defense
because he thought his house was being broken into. The only testimony supporting this
argument was the testimony of appellant's sister who was on the phone with appellant
when the detective knocked on appellant's door. Appellant's sister, Judith Bray, testified
that she recalled appellant saying he thought someone was trying to break in. However,
Ms. Bray also testified that she did not remain on the phone with appellant because she
believed, as it was the middle of the afternoon, it was likely the mailman at the door. The
trier of fact is in the best position to weigh the credibility of the testimony and to
determine appellant's state of mind. The trial court's conclusion that there was not
enough presented to determine appellant was acting in self-defense was not a manifest
miscarriage of justice.
         {¶ 18} Based on a careful review of the record, we find appellant's conviction for
aggravated menacing is not against the manifest weight of the evidence.
IV. Conclusion
         {¶ 19} We conclude appellant's conviction is supported by sufficient evidence and
not against the manifest weight of the evidence. Accordingly, we overrule appellant's
assignment of error and affirm the decision of the Franklin County Court of Common
Pleas.
                                                                       Judgment affirmed.

                            BROWN and CONNOR, JJ., concur.